Bigelow, J.
The bill in this case states a case which enti ties the plaintiff to the remedy provided by the St. of 1851, c. 206. The purpose of that statute was to enable a creditor to reach, and apply in payment of his debt, every kind of valuable right or interest, either legal or equitable, in this commonwealth, belonging to a non-resident debtor, which could not be come at to be attached or taken on execution in a suit at law against such debtor. The effect of the statute was to place non-resident debtors ■ more nearly on the same footing with those residing here. Creditors always had the power to enforce their claims against the latter, and compel the surrender of property belonging to them, which was beyond the reach of attachment or seizure, by committing them on execution. But as against nonresident debtors, there was no such remedy before the enactment of this statute.
*307In the present case, the plaintiff has a claim against one of the defendants, who resides out of the Commonwealth, and who is the owner of choses in action which are in the hands of an agent residing here. This is the exact case provided for in the statute. It is no objection that the debt due the plaintiff is a claim against a partnership of which the non-resident debtor was a member. Each partner is liable in solido for the debts of the firm, and his private property is liable to be taken in satisfaction of a partnership debt. The plaintiff has therefore a right to reach by this process the separate property of one of the firm, who resides out of the State. The right of a creditor of the firm to take the property of one of the copartners, by attachment or on execution, cannot be affected by any agreement of the copartners inter sese on dissolution, that the other copartner shall pay all the debts of the firm. Decree for the plaintiff.